ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1998-08-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

DIFFERENCE RELATING TO IMMUNITY FROM
LEGAL PROCESS OF A SPECIAL RAPPORTEUR
OF THE COMMISSION ON HUMAN RIGHTS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 10 AUGUST 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DIFFEREND RELATIF À L'IMMUNITÉ
DE JURIDICTION D’UN RAPPORTEUR SPECIAL
DE LA COMMISSION DES DROITS DE L'HOMME

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 10 AOUT 1998
Official citation:

Difference Relating to Immunity from Legal Process of a
Special Rapporteur of the Commission on Human Rights,
Order of 10 August 1998, I.C.J. Reports 1998, p. 423

Mode officiel de citation:

Différend relatif à l'immunité de juridiction d’un rapporteur spécial
de la Commission des droits de l'homme, ordonnance du 10 août 1998,
CIS. Recueil 1998, p. 423

 

Sales number
ISSN 0074-4441 N° de vente: 71 1
ISBN 92-1-070779-6

 

 

 
423

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

10 août 1998

DIFFÉREND RELATIF À L'IMMUNITÉ
DE JURIDICTION D’UN RAPPORTEUR SPECIAL
DE LA COMMISSION DES DROITS DE L'HOMME

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le juge doyen, faisant fonction de président de la Cour internationale
de Justice en vertu du paragraphe 3 de l’article 13 du Règlement de la Cour,

Vu les paragraphes 2 et 4 de Particle 66 du Statut de la Cour,

Considérant que, le 5 août 1998, le Conseil économique et social des
Nations Unies a adopté la décision 1998/297 ci-après:

«Le Conseil économique et social,

Ayant examiné la note du Secrétaire général sur les privilèges et im-
munités du rapporteur spécial de la Commission des droits de l’homme
chargé de la question de l’indépendance des juges et des avocats,

Considérant qu’un différend oppose l'Organisation des Nations
Unies et le Gouvernement malaisien, au sens de la section 30 de la
convention sur les privilèges et immunités des Nations Unies, au
sujet de l’immunité de juridiction de Dato’ Param Cumaraswamy,
rapporteur spécial de la Commission des droits de l’homme chargé
de la question de l’indépendance des juges et des avocats,

Rappelant la résolution 89 (I) de l’Assemblée générale, en date du
11 décembre 1946,

1. Prie la Cour internationale de Justice de donner, à titre priori-
taire, en vertu du paragraphe 2 de l’article 96 de la Charte des

! E/1998/94,

1998
10 août
Rôle général
n° 100
IMMUNITÉ DE JURIDICTION (ORDONNANCE 10 VIII 98) 424

Nations Unies et conformément à la résolution 89 (I) de l’Assemblée
générale, un avis consultatif sur le point de droit concernant l’appli-
cabilité de la section 22 de l’article VI de la convention sur les privi-
lèges et immunités des Nations Unies au cas de Dato’ Param Cumaras-
wamy, en tant que rapporteur spécial de la Commission des droits de
l’homme chargé de la question de l’indépendance des juges et des avo-
cats, en tenant compte des paragraphes 1 à 15 de la note du Secrétaire
général’, et sur les obligations juridiques de la Malaisie en l’espéce;

2. Invite le Gouvernement malaisien à veiller à ce que tous les
jugements prononcés et mesures prises sur cette question par les tri-
bunaux malaisiens soient suspendus jusqu’a ce que la Cour interna-
tionale de Justice ait rendu son avis, qui sera accepté par les parties
comme décisif.

1 E/1998/94» ;

Considérant que copie certifiée conforme des versions française et
anglaise de cette décision, de la note du Secrétaire général qui y est visée,
ainsi que de l’additif à cette note (E/1998/94 et Add.1) a été transmise à la
Cour par une lettre du Secrétaire général de Organisation des Nations
Unies en date du 7 août 1998, reçue au Greffe par télécopie le 10 août 1998;

Considérant que, pour fixer les délais de procédure, il est nécessaire de
tenir compte du fait que la requête pour avis consultatif a été expressé-
ment présentée «à titre prioritaire»,

Décide que l'Organisation des Nations Unies et les Etats parties à la
convention sur les privilèges et immunités des Nations Unies sont suscep-
tibles de fournir des renseignements sur la question soumise à la Cour
pour avis consultatif;

Fixe au 7 octobre 1998 la date d'expiration du délai dans lequel des
exposés écrits sur la question pourront être présentés à la Cour confor-
mément au paragraphe 2 de l’article 66 de son Statut;

Fixe au 6 novembre 1998 la date d’expiration du délai dans lequel les
Etats ou organisations qui auront présenté un exposé écrit pourront pré-
senter des observations écrites sur les autres exposés écrits conformément
au paragraphe 4 de l’article 66 du Statut de la Cour;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix août mil neuf cent quatre-vingt-dix-huit.

Le juge doyen,
(Signé) Shigeru ODA.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
